Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on July 30, 2021.  These drawings are approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
re-establishment of a radio link control (RLC) operation” is confusing.  The plane meaning of re-establishment is the action of establishing something again.  The claim never states there was an establishment of a radio link control (RLC) operation or a disestablishment of a radio link control (RLC) operation.  Hence, how can one re-establishment something when it was never established or disestablished in the first place?
The term “re-establishment first PDCP layer” is confusing.  The plane meaning of re-establishment is the action of establishing something again.  The claim never states there was an establishment of a first PDCP layer operation or a disestablishment of a first PDCP layer.  Hence, how can one re-establishment something when it was never established or disestablished in the first place?
The term “re-establishment of the second PDCP layer” is confusing.  The plane meaning of re-establishment is the action of establishing something again.  The claim never states there was an establishment of a second PDCP layer operation or a disestablishment of a second PDCP layer.  Hence, how can one re-
Claim 1 recites the limitation "the re-establishment of the second PDCP layer.”  There is insufficient antecedent basis for this limitation in the claim.
The term “re-establishment the PDCP layer” is confusing.  The plane meaning of re-establishment is the action of establishing something again.  The claim never states there was an establishment of a PDCP layer operation or a disestablishment of a PDCP layer.  Hence, how can one re-establishment something when it was never established or disestablished in the first place?
The term “the PDCP layer” is confusing.  Does “the PDCP layer” refer to, the first or second PDCP layer?
The term “re-transmitting service data units (SDUs)” is confusing.  The plane meaning of re-establishment is the action of establishing something again.  The claim never states there was a transmitting service data units (SDUs).  Hence, how can one re-establishment something when it was never established or disestablished in the first place?
Allowable Subject Matter
Claims 1-8, 14 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 14 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
During prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude.  The Court “Once the applicant is so notified, the burden shifts to the applicant to rebut the prima facie case with evidence and/or argument.” Indefiniteness rejections by the USPTO arise in a different posture from that of indefiniteness challenges to an issued patent. In re Packard (Fed. Cir. 2014).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United Stated Patent Application Publication 2019/0313294 discloses an UE may reset a sequence number and/or a hyperframe number based at least in part on performance of the intra-cell handover (e.g., after receiving the message to change from the E-UTRA PDCP to the NR PDCP, which includes the instruction to perform the intra-cell handover). Thus, the UE 120 may reset a counter value (e.g., COUNT) used as a security input for ciphering, since the counter value is formed from the combination of the PDCP sequence number and the hyperframe number. In this way, even if multiple communications are generated using the same counter value as a security input, the security key(s) used as security input have changed as described above, thereby increasing security by preventing multiple communications from being generated using the same set of security inputs.

THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

After Final Consideration Pilot 2.0. Using information gathered from the After Final Consideration Pilot (AFCP), as well as input from stakeholders and examiners obtained through the RCE outreach initiative, the USPTO launched the After Final Consideration Pilot 2.0 (AFCP 2.0) on May 19, 2013. Designed to be more efficient and effective than the AFCP, AFCP 2.0 is part of the USPTO’s on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Like AFCP, AFCP 2.0 authorizes additional time for To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0. As was the case with the AFCP, examiners will continue to use their professional judgment to decide whether the response can be fully considered under AFCP 2.0.  This will include determining whether any additional search is required and can be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861.  The examiner can normally be reached on Monday - Friday 12 noon to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645